Citation Nr: 0106819	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
widow's death pension benefits, in the calculated amount of 
$8,474.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant is the surviving widow of the deceased veteran 
who served on active duty from February 1941 to April 1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the Debt 
Management Center, which in turn was referred to the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  This determination denied the 
appellant's request for a waiver of recovery of an 
overpayment of widow's death pension benefits in the amount 
of $8,474 on the basis that she did not submit a timely 
request for waiver of the overpayment.


FINDINGS OF FACT

1.  In December 1995, based on information relating to the 
appellant's receipt of Social Security Administration 
benefits, her death pension award was retroactively reduced 
and an overpayment in the amount of $8,474 was created as a 
result.

2.  VA's Debt Management Center sent a letter to the 
appellant in December 1995, informing her of the overpayment 
in question and her rights with respect to requesting a 
waiver of the resulting debt.

3.  The appellant filed a request for waiver of the 
overpayment in August 1999, in excess of 180 days after 
notice of her indebtedness was sent to her last known address 
of record.



CONCLUSION OF LAW

The appellant did not timely apply for a waiver of recovery 
of an overpayment of widow's death pension benefits.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2000).

The record on appeal reflects that VA's Debt Management 
Center (DMC) sent a letter to the appellant in December 1995, 
which informed her of the overpayment in question and her 
rights with respect to requesting a waiver of the resulting 
debt.  Although a copy of the actual notice letter is not of 
record there is documentation of record that the record was 
sent.  As the appellant does not contend that a mistake was 
made by either VA or postal authorities in the mailing of 
this notice letter to her last known address of record at the 
time the letter was sent, it is presumed that she received 
the notice via the authorized VA Form 20-8900.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption of 
regularity of administrative process in the absence of clear 
evidence to the contrary).

Thereafter, the appellant filed a request for waiver of the 
overpayment in August 1999 which was denied by decision of 
the Committee in August 1999 on the basis that her request 
was not timely filed pursuant to 38 C.F.R. § 1.963(b)(2).  
This request was clearly made in excess of 180 days after 
notice to the appellant of the existence of his indebtedness.  
Hence, she failed to file a timely request for waiver as 
authorized by law and applicable VA regulations.

Neither the appellant nor her representative has contended 
there were any circumstances beyond her control which caused 
a delay in her receipt of the notification of the 
indebtedness.  Because there is no evidence or allegation 
that the notification to the appellant of this indebtedness 
was not received by her or received beyond the time 
customarily required for mailing a response, the Board 
concludes that her application requesting waiver of recovery 
of the overpayment at issue was not timely filed.  Although 
the Board is sympathetic to the appellant's reported reading 
difficulties and her current financial circumstances, the 
appellant's claim must be denied as a matter of law.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that, in the context of a claim for burial 
benefits, timeliness of a claim is a threshold matter.  See 
Thompson v. Brown, 6 Vet. App. 436 (1994) (if the claim is 
untimely, VA has no jurisdiction).  Moreover, in Sabonis v. 
Brown, 6 Vet. App. 426 (1994), the Court noted that where the 
law and not the evidence is dispositive, as is the case here, 
a claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.

Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of widow's death pension benefits 
was not timely filed, her claim must be denied.



ORDER

The appellant's request for waiver of recovery of an 
overpayment of widow's death pension was not timely filed and 
therefore, the benefits sought on appeal are denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

